UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 00-52720 GOLD BAG, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 26-4205169 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4695 MacArthur Court, Suite 1430, Newport Beach, CA92660 949-475-9086 (Address of Principal Executive Offices) (Issuer’s Telephone Number) (Former Name or former address, if changed since last report.) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [ x ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [] Acceleratedfiler [] Non-accelerated filer [] Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes []No [] The number of shares outstanding of the Issuer’s Common Stock as of January11, 2011 was 53,965,010. PART I—FINANCIAL INFORMATION Item1.Financial Statements. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 2 Gold Bag, Inc. (A Development Stage Company) Consolidated Balance Sheets November 30, 2010 February 28, 2010 ASSETS Current assets Cash $ $ Note receivable - Accrued interest receivable - Prepaid legal fees - Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Advances from Officer 0 Total current liabilities Total liabilities Stockholders' Equity (Deficit) Preferred stock, $0.00001 par value, 100,000,000 shares authorized and none issued and outstanding as of November 30, 2010 and February 28, 2010 - - Common stock, $0.00001 par value, authorized 250,000,000 shares, 40,390,010 and 61,340,010 shares issued and outstanding as of November 30, 2010 and February 28, 2010, respectively Additional paid-in capital Donated capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ 3 Gold Bag, Inc. (A Development Stage Company) Consolidated Statements of Operations Accumulated from 23-Dec-05 (date of inception) For the nine months ended For the three months ended to November 30, November 30, November30, Revenue $
